Title: To George Washington from Lieutenant Colonel Benjamin Ford, 5 May 1779
From: Ford, Benjamin
To: Washington, George



Sir,
Shrewsbury [N.J.] 5th May 1779 9 O’Clock

Twenty Seven Square Rigged Vessels of the Enemies Fleet and twelve or fourteen Sloops and schooners put to Sea this Evening they Steered a South East Course till they got out of sight—from a person from New York who was a prisoner I am informed that the report there was that between 6 & 7000 Troops were Embarked, he sail’d in Company with them from York to the Watering place Saw a vast Number of Light Horse on board & that the fleet was very full of men, that he heard a great Number of Officers & Gentlemen say that sir Harry Clinton was to Embark with them & that near two hundred of them assembled at Whitehall to see him Embark, that their Destination was a secret the Officers appeared Anxious to Know, that their Conjectures were various as to their Destination some talked of Georgia, some of Maryland & others of Rhode Island. Two ships one Schooner & Sloop are now laying off Black point, 2 Ships 1 Brig and a Number of Small Craft are Cruising about Black point—Several of the fleet that put to Sea this Evening appeared to be very large, I am fully persuaded the person who gave me information respecting the Embarkation at New York must be Mistaken as to the Numbers, he left York on Thursday and says he was fearful of being thought inquisitive that what he heard was from Officers & Gentlemen Conversing in the streets—From the returns from the Different parties that were detached on the 26th of April I find that our whole loss amount to 25 NonCommissioned Officers & privates Missing Nothing Material Occurred after my last to your Excellency which occasioned my not troubling you again, Expect to be relieved in a few Days when I shall do myself the Honor of laying a full state of Occurrences before Your Excellency. I have the Honor to be with the Greatest Respect, Your Excellency’s Most Obt & Very Hble Servant
Benjamin Ford Lt Col.
